Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on August 15, 2019.

Claims 1-20 are pending.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Brien (U.S. Pub. No. 2015/0350266).

With respect to claims 1 and 20, O’Brien teaches 
determine to perform a deletion evaluation function ([0034] FIG. 14 example of removing a participant from an image-sharing application); 
extract a set of deletion candidate data from the application data of at least one of the plurality of applications in response to determining to perform the deletion evaluation function ([0087] FIG. 6 image-sharing application of the device 100 allows the user of the device to join a nearby candidate event. by reference to FIGS. 7, 8 and 9, which illustrate different criteria that the image-sharing application of applies in different embodiments to allow the device 100 to view and join nearby candidate); 
generate a subset of the set of deletion candidate data for deletion by selecting ones of the set of deletion candidate data that compare favorably to deletion criteria data ([0121] The first stage 1451 shows the user viewing the event-image page 170 of the Event C. The user in this example is the organizer of Event C. While viewing the event-image page 170, the organizer might see some images that he would like to remove from the set of shared images for the event.  Some embodiments provide the organizer with controls (e.g., a discard button like the discard button 1336 of FIG. 13) to delete an image while viewing the image on the event-image page 17, [0216] subset of results selected based on specific criteria); and 


With respect to claim 2, O’Brien teaches  receive, via a receiver of the client device, the application data of a deletion service application via a network, wherein the application data of the deletion service application is transmitted to the client device by a deletion service application server system via the network; install the application data of the deletion service application; and display a graphical user interface of the deletion service application in response to user input corresponding to a selection of the deletion service application from the plurality of applications; wherein the first executable instructions are executed by the at least one processor in response to the selection of the deletion service application from the plurality of applications ([0087] FIG. 6 illustrates how the image-sharing application of the device 100 allows the user of the device to join a nearby candidate event.  The example in this figure will be described by reference to FIGS. 7, 8 and 9, which illustrate different criteria that the image-sharing application of applies in different embodiments to allow the device 100 to view and join nearby candidate).

With respect to claim 3, O’Brien teaches display, via the graphical user interface, the subset of the set of deletion candidate data; display, via the graphical user interface, a prompt to select whether each of the subset of the set of deletion candidate data be 

With respect to claim 4, O’Brien teaches applications includes a media application storing a plurality of media files, wherein extracting the set of deletion candidate data includes extracting a subset of the plurality of media files, and wherein the subset of the set of deletion candidate data includes at least one of the subset of the plurality of media files (FIGS. 7, 8 and 9, which illustrate different criteria that the image-sharing application of applies in different embodiments to allow the device 100 to view and join nearby candidate).

With respect to claim 5, O’Brien teaches generate a plurality of similarity values for a plurality of sets of the subset of media files by performing a similarly function on each of the plurality of sets of the subset of media files identify a set of similar media files with a corresponding one of the plurality of similarity values that compares favorably to a similarity threshold; select one of the set of similar media files to be preserved; and select remaining ones of the set of similar media files to be included in the subset of the set of deletion candidate data to be deleted (FIGS. 7, 8 and 9, which 

With respect to claim 6, O’Brien teaches similarity threshold includes a threshold time interval, and wherein the set of similar media files are selected in response to determining the corresponding ones of the plurality of photographs were captured by the client device in an amount of time that compares favorably to the threshold time interval (abstract, event available for viewing for a period of time after the event has ended).

With respect to claim 7, O’Brien teaches subset of the set of deletion candidate data are selected for deletion in response to determining that the media files of the subset of the set of deletion candidate data were transmitted, via a network, in conjunction with one of: a social media application of the plurality of applications or a messaging application of the plurality of applications (abstract, event available for viewing for a period of time after the event has ended.  This extra time provides the event participants more time to view and save photos captured for the event.).

With respect to claim 8, O’Brien teaches subset of the set of deletion candidate data are selected for deletion in response to determining that the media files of the subset of the set of deletion candidate data correspond to photographs that were not captured by a camera of the client device (event available for viewing for a period of 

With respect to claim 9, O’Brien teaches generate feature detection data for each of a plurality of photographs in the set of deletion candidate data, by performing a computer vision function on the each of the plurality of photographs, wherein the subset of the set of deletion candidate data is generated by selecting ones of the plurality of photographs with feature detection data that indicates the at least one favorable feature is not included in the ones of the plurality of photographs (photo in the event-image page 170 to identify the participant that captured the photo. [0123] The image-sharing application of FIG. 14 includes the controls to remove all the images captured by one participant on the participant-photo page.  Hence, to remove photos of one participant).

With respect to claim 10, O’Brien teaches favorable feature includes a plurality of faces of a plurality of social contacts of a user of the client device, and wherein the subset of the set of deletion candidate data are selected for deletion in response to determining that the feature detection data of the ones of the plurality of photographs indicate the ones of the plurality of photographs do not include at least one of the plurality of faces of the plurality of social contacts ([0123] The image-sharing application of FIG. 14 includes the controls to remove all the images captured by one participant on the participant-photo page.  Hence, to remove photos of one participant).



With respect to claim 16, O’Brien teaches determine that frequency of use of another one of the plurality of applications has increased by at least a threshold amount; and determine one of a plurality of service types of the another one of the plurality of applications; wherein the entirety of application data for the one of the plurality of applications is included in the subset of the set of deletion candidate data in response to determining the one of the plurality of applications corresponds to a same one of the plurality of service types as the another one of the plurality of applications ([0123] The image-sharing application of FIG. 14 includes the controls to remove all the images captured by one participant on the participant-photo page.  Hence, to remove photos of one participant).

With respect to claim 17, O’Brien teaches determine a relationship status of a user of the client device has changed from single to in a relationship, wherein determining the relationship status of the user of the client device has changed from single to in a relationship includes: extracting messaging data in application data of at least one of the plurality of applications that corresponds to a messaging application; and determining the user has begun a relationship with one of a plurality of social contacts based on evaluating the messaging data for messages exchanged between the user and the one of the plurality of social contacts to determine a frequency of 

With respect to claim 19, O’Brien teaches perform a deletion scoring function on each of the set of deletion candidate data to generate a set of deletion scores corresponding to the set of deletion candidate data; generate a ranking of the set of deletion candidate data in accordance with the set of deletion scores; determine a minimum number of the ones of the set of deletion candidate data with highest ranked ones of the set of deletion scores in the ranking that are required such that a total data size compares favorably to a deletion data size requirement of the deletion criteria data, wherein the total data size is a sum of data sizes of each of the minimum number of the ones of the set of deletion candidate data with the highest ranked ones of the set of deletion scores; and generating the subset of the set of deletion candidate data by selecting only the minimum number of the ones of the set of deletion candidate data with the highest ranked ones of the set of deletion scores ([0123] The image-sharing application of FIG. 14 includes the controls to remove all the images captured by one participant on the participant-photo page.  Hence, to remove photos of one participant).





Allowable Subject Matter

Claims 11-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ISAAC M WOO/Primary Examiner, Art Unit 2163